      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 1 of 9

                                                                   i r, ;, '!";


                      D~OB
                                                                                 I
                                                                   I I) t \r .\ L.I
Approved:
            MICHAEL                        WARREN
            Assistant United States Attorneys

Before:     THE HONORABLE JAMES L. COTT
            United States Magistrate Judge          I 9MAG                            •
            Southern District of New York
                                   - - -    x
                                                                27 33
UNITED STATES OF AMERICA                        SEALED COMPLAINT

          - v. -                                Violation of
                                                18 u.s.c. § 844{i)
LARRY WHITE,
                                                COUNTY OF OFFENSE:
                      Defendant.                NEW YORK
                                   - - -    x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMES GRZELAK, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department (the
"NYPD"), and charges as follows:

                               COUNT ONE

          1.   On or about January 14, 2019, in the Southern
District of New York and elsewhere, LARRY WHITE, the defendant,
knowingly and maliciously did damage and destroy, and attempt to
damage and destroy, by means of fire and explosive, a vehicle,
used in interstate and foreign commerce, and in any activity
affecting interstate and foreign commerce, to wit, WHITE set two
vehicles on fire in Manhattan.

            (Title 18, United States Code, Section 844(i) .)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective with the NYPD. This Affidavit
is based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with
other law enforcement agents and other individuals. Because
this Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 2 of 9



                                    2
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based on my review of reports and records, and my
conversations with other law enforcement officers, I have
learned, among other things, the following:

               a.   On or about January 25, 2019, the Honorable
Robert w. Lehrburger, United States Magistrate Judge for the
Southern District of New York, authorized a search warrant of a
cellphone seized from an individual ("CC-1" and the "CC-1
Cellphone"). The CC-1 Cellphone was seized from CC-1 by the
NYPD on or about January 19, 2019.  I have reviewed the contents
of the CC-1 Cellphone.

                b.  The CC-1 Cellphone exchanged numerous
communications with a cellphone that belongs to LARRY WHITE, the
defendant, (the "WHITE Cellphone") between November 2018 and
January 2019. 1 Some of those text messages appear to discuss
potential robbery victims at night clubs.  For example, on or
about January 10, 2019, the WHITE Cellphone and the CC-1
Cellphone exchange the following text messages:

          WHITE Cellphone:        Wyd [what you doing] tonight

          CC-1 Cellphone:         Tryna figure it out now

          WHITE Cellphone:        I might go to City scapes

          WHITE Cellphone:        Tryna catch something

          CC-1 Cellphone:         o ok
          CC-1 Cellphone:         How its looking

          WHITE Cellphone:        I came to Babylon

          CC-1 Cellphone:         Send me pie of em

1    As explained further herein, the WHITE Cellphone was seized
when WHITE was arrested for a New York State Parole violation on
or about March 7, 2019.  See supra~ 4.   Based on my review of
the content of the WHITE Cellphone, including the pictures, text
messages, and location data, I know the WHITE Cellphone was in
fact used by WHITE.
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 3 of 9



                                       3

          CC-1 Cellphone:         Son know da one on da end

          CC-1 Cellphone:         Left

               c.   Based on my training and experience, and
participation in this investigation, I believe that in the above
excerpted text messages WHITE and CC-1 are taking about
potential robbery targets ("tryna catch something" and "send me
pick of em") at night clubs in New York (both City Scapes and
Babylon are night clubs in the New York area) .

               d.   On January 3, 2019, the WHITE Cellphone and
the CC-1 Cellphone exchanged the following text messages:

          WHITE Cellphone:        I'm waiting for a n---- to walk
                                  out

          CC-1 Cellphone:         U been out to a club?

          WHITE Cellphone:        Ricardo



          CC-1 Cellphone:         Let me know if Cas pull up there

          CC-1 Cellphone:         Caught something there inside

          WHITE Cellphone:        Who?

          CC-1 Cellphone:         Some n----

          CC-1 Cellphone:         N---- told

          WHITE Cellphone:        U?

          cc-1 Cellphone:         Told on my lil homie

          CC-1 Cellphone:         Had to get low



          WHITE Cellphone:        I caught somebody

          CC-1 Cellphone:         ? ? ? ?
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 4 of 9



                                       4
          CC-1 Cellphone:         U didn't show me

          WHITE Cellphone:        Diamond chain

          CC-1 Cellphone:         Let me see probably can get u
                                  right

          WHITE Cellphone:        I did something with it already

          CC-1 Cellphone:         Speedy gonzalez


               e.   Based on my training and experience, and
participation in this investigation, I believe that in the above
excerpted text messages WHITE and CC-1 are taking about
potential robbery targets ("caught something there inside").  It
also appears that the robbery victim may have notified security
and/or law enforcement that he was the victim of a robbery
("told on my lil homie" and "had to get low").   It further
appears that WHITE robbed someone of a "diamond chain" and that
cc-1 was prepared to fence the diamond chain ("let me see
probably can get u right"), but WHITE had already sold the
diamond chain ("I did something with it already").

           4.  On or about March 1, 2019, the Honorable
Katharine H. Parker, United States Magistrate Judge for the
Southern District of New York, authorized a search warrant for
the contents of the WHITE Cellphone, as well as prospective and
historical location information of the WHITE Cellphone.   I
seized the WHITE Cellphone on or about March 7, 2019 when WHITE
was arrested for a violation of his New York State Parole
conditions. I subsequently reviewed the contents of the WHITE
Cellphone.

          5.   Based on my review of the contents of the WHITE
Cellphone, I have learned, among other things, the following:

              a.    On or about January 6, 2019, WHITE had the
following conversation with another individual ("CC-2"):

          WHITE Cellphone:        I got something for us tonight.

          CC-2 Cellphone:         Ok

          WHITE Cellphone:        Inside action
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 5 of 9



                                      5
          CC-2 Cellphone:        Word

          CC-2 Cellphone:        Where

         WHITE Cellphone:        118st

         WHITE Cellphone:        7&lenox

          CC-2 Cellphone:        Ok bet

          CC-2 Cellphone:        What time

         WHITE Cellphone:        Whenever we ready

          CC-2 Cellphone:        Ok

               b.   Four days later, on or about January 10,
2019, WHITE had the following conversation with CC-2:

          CC-2 Cellphone:        I'm sitting here thinking how my
                                 name all on that and I ain't get
                                 nothing off that not a penny
                                 that's crazy

          CC-2 Cellphone:        I'm texting KUZ I'm around ppl but
                                 that this just hit me

         WHITE Cellphone:        A lot of ppl names was in it that
                                 didn't get nothing. Quick called
                                 n---- over there and he ain't get
                                 nothing

          CC-2 Cellphone:        Yea but wat if something happen to
                                 me or I gotta do something to
                                 somebody for nothing

          CC-2 Cellphone:        And we was the main ppl

         WHITE Cellphone:        I'm ride with u til da wheels fall
                                 off. If u wanna do something to
                                 son I'm with you.

          WHITE Cellphone:       That shit gone already

          CC-2 Cellphone:        Ight but even for me to have to do
                                 something for nothing is crazy
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 6 of 9



                                   6

               c.   Five days later, on or about January 15,
2019, WHITE had the following conversation with CC-2. A
screenshot of that conversation from the WHITE Cellphone is
pictured below (the messages from the WHITE Cellphone appear in
blue):

                      Tue, Jan 15, l '   l   1,   /'d\.1


                                                           I did dat 6

                       Tue, Jan 15, 5:30 AM


   Shit on the news



   Yea7

               d.   At approximately 5:42 AM on January 15,
2019, approximately ten minutes after receiving the text message
directly above ("Yea [Channel] 7"), WHITE sent a text message
that included a link to a YouTube video (the "Video") of two
cars on fire in Manhattan, which text message is copied directly
below:
      Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 7 of 9



                                    7

             Tue, Jan 15, :.; 4 2 Ar'vl'




        Manhattan car fire
        youtu.be

                                                           Delivert::?>d


               e.  WHITE sent the Video to another individual
("CC-3"). After receiving the Video, CC-3 asked WHITE: "Who car
bro." WHITE responded: "121st and 8th." CC-3 then replied:
"lol Hahahahaha."

               f.   WHITE also sent the Video to CC-1 on January
15, 2019. After receiving the Video, CC-1 asks WHITE: "Dat was
it or da other shit." WHITE replies: "Son dat put da bag up."

          6.   I have listened to a prison call from the Riker's
Island Prison Complex to the WHITE Cellphone 2 on January 15, 2019
at approximately 5:51 PM, which included the following exchange,
in substance and in part:

          WHITE:      I met up with son, ya heard, son didn't want
                      no problems, son with the car .       he
                      saying, yo I don't know who robbed me
2    In addition to this call being placed to the WHITE
Cellphone, I recognized one of the voices on this call being
WHITE based on my previous conversation with WHITE when I seized
the WHITE Cellphone on or about March 7, 2019.
       Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 8 of 9



                                   8
                      he saying I ain't see nobody, I can't put
                      the bag on .   . I'm like alright, and he
                      didn't say nothing about the car .   . he
                      like man, first they take my shit, and then
                      they set my car on fire, I ain't got time
                      for this shit.

          Inmate-1: I don't understand how you can be a
                    criminal, and then the same law you break
                    you use that law to go tell on somebody .
                    . you selling drugs and you scamming, and as
                    soon as you get robbed you telling the
                    police, I don't understand that.

          7.   Based on my review of the Video, my review of
police reports and records, my review of surveillance video (the
"Surveillance Video"), and my conversations with other law
enforcement officers, I know that a vehicle ("Vehicle-1") was
set on fire near 121st Street and 8th Avenue (see supra~ 5.e.)
on the evening of January 14, 2019 by an individual who appeared
to poor gasoline on Vehicle-1 and set Vehicle-1 on fire.  The
individual's face who set Vehcile-1 on fire is not visible in
the Surveillance Video. The fire from Vehicle-1 spread to
another vehicle ("Vehicle-2," and collectively the "Vehicles").
The Vehicles were destroyed by the fire.

          8.   Based on my training and experience and my
participation in this investigation, it appears that: (1) WHITE
and other co-conspirators robbed an individual on January 6,
2019 (see supra~ 5.a.); (2) WHITE and his co-conspirators
obtained little or no proceeds from the robbery, were concerned
about getting caught, and contemplated harming the robbery
victim ("If you wanna do something to son I'm with you")   (see
supra~ 5.b.);   (3) WHITE set the robbery victim's car on fire
("I did dat [fire emoji]") as an act of intimidation to the
robbery victim ("Son dat put da bag up") 3 (see supra~~ 5.c. -
5.f.); and (4) WHITE went to the robbery victim to intimidate
the robbery victim in-person after WHITE set Vehicle-1 on fire

3    Based on my training and experience, and participation in
this investigation, I believe WHITE's statement here - "Son dat
put da bag up" - is a reference to WHITE'S belief that the
robbery victim had communicated with the police, which is
further corroborated by the recorded call to WHITE.  See supra ~
6.
          Case 1:19-cr-00277-JSR Document 1 Filed 03/20/19 Page 9 of 9



                                       9
("I met up with son, ya heard, son didn't want no problems, son
with the car") (see supra <J[ 6) .

          9.   Based on my review of the historical location
information for the WHITE Cellphone, I know that the WHITE
Cellphone was in the vicinity of the scene of the arson at the
approximate time the Vehicles were set on fire.

          10. Based on my review of reports and records, and my
conversations with witnesses, I know that the Vehicles were used
in interstate commerce.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of LARRY WHITE, the defendant,
and that he be imprisoned or bailed, as the case mqy be.




Sworfl\ to befori2 me this
20tr   d.·ay   of.7arch12!!t_2
   ·' ;A1A-J         (_,./
   "     '          .    ----------
TH. HONORABLE JAMES L. COTT
       I
  JITEJl) STA'rES MAGl:STRATE JUDGE
S UT-.ERN DISTRICT OF NEW YORK
